DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 14-17) in the reply filed on 10/25/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, applicants claims the separator drum has a “last component”. However, it is unclear what the difference between the last component and other components. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al (US 2008/0128323 A1) in view of (Koppel et al (US 2017/0355911 A1).
As shown in figure 1, McCoy discloses a system including a quench water separator drum 28, a separator 30, and a separator 30.
McCoy discloses that the separator 33 has a recycle stream 58 to recycle the solvent after the solvent is separated from stream 77 containing tar, oil and solvent via stream 31. Therefore, bottom stream 60 must contain oil and tar (col. 5, 0046-0063, note specifically to 0046, 0049, 0050; 0053). Therefore, separator 33 has structures with functions not different from the primary fuel oil separation tower recited in claims 1 and 14 except McCoy does not discloses the tar and oil bottom stream is connected to a secondary separation tower for further separation (see the entire patent for details).
As discussed above, McCoy does not disclose a secondary separation tower to separate tar from oil in the stream 60 since McCoy discloses recycling only solvent in stream 58. Koppel discloses tar and oil can separated into different products for different purposes (see figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the McCoy system to install an tar oil distillation tower to separate tar oil bottom stream 60 to different products for different purposes to arrive at the applicants’ claimed system.
The limitation of claims 3, 4, 16, and 17 can be found in paragraph 0053 of McCoy.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al (US 2008/0128323 A1) in view of (Koppel et al (US 2017/0355911 A1) further in view of Harandi et al (4,997,543).
McCoy discloses a process as discussed above.
McCoy discloses using light aromatic hydrocarbons as solvent which is imported from another plant process (0017, 0053).
McCoy does not disclose the light aromatic hydrocarbons solvent is from a bottom stream of debutanizer. However, Harandi discloses a bottom of debutanizer containing a rich amount of light aromatic hydrocarbons (the figure; tables 1 and 2; col. 6, line 48 to col. 7, line 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the McCoy system by using the light aromatic bottom stream from the debutanizer disclosed by Harandi as the solvent supply stream to arrive at the applicants’ claimed system since McCoy disclose the light aromatic solvent can be imported from another plant process.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772